DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-6 and 13-17 are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al Patent WIPO No. :( WO 2018/079947 A1) hereinafter referred as Kim, using the US Application No. :( US 2019/0274076 A1) as translation, in view of Park et al US Patent No.:( US 11,399,304 B2) hereinafter referred as Park.
For claim 1, Kim teaches a transmission method comprising: 
obtaining, by a session management device, capability information indicating whether a transport network supports redundant transmission at a transport layer (paragraph [0057], lines 1-7 discloses the functional layer transferring signal between terminal and the core network. The NAS is used primarily for supporting mobility of a terminal and a session management procedure for establishing and maintaining an IP connection between the terminal); 
selecting, by the session management device, a user plane device in the transport network based on the capability information (paragraph [0073], lines 1-7 based on the capabilities, the mobility resources to the user plane in the transport network); and
 managing, by the session management device, a user plane connection- of a terminal based on the capability information (paragraph [0076], lines 1-7),
 wherein the user plane connection is between an access device and the user plane device (paragraph [0078]-[0079], lines 1-9), and 
wherein the user plane connection is usable for transmitting a service flow packet of the terminal (paragraph [0094]-[0095], lines 1-4). However , Kim disclose all the subject matter of the claimed invention with the exemption of the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer as recited in claim 1.
Park from the same or analogous art teaches the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device (Column 30, lines 39-44) and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer (Column 30, lines 33-35). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer as taught by Park into the method for supporting UE mobility in wireless communication System of Kim.   
The wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer can be modify/implemented by combining the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the method for supporting UE mobility in wireless communication System of Kim.  As disclosed in Park, the motivation for the combination would be to use the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device where N3 interface performs the role of conveying user data from the RAN to the User Plane Function, making it possible to create both low- and high-latency services that will help the connection to be more efficient and reliable with a  better quality of service in a communication. 
 For claim 2, Kim teaches the transmission method, wherein obtaining the capability information comprises obtaining, by the session management device, the capability information configured in the session management device (paragraph [0245]-[0247], lines 1-9).  
 For claim 3, Kim teaches the 3. The transmission method, wherein obtaining the capability information comprises: 
sending, by the user plane device, the capability information to the session management device (see fig. 15) (paragraph [0322]-[0325], lines 1-2); and 3Atty. Docket No. 4747-54400 (86176125US07) 
obtaining, by the session management device, the capability information from the user plane device (paragraph [0245]-[0246], lines 1-3).  
 For claim 4, Kim teaches the transmission method, wherein the capability information indicates that the transport network supports the redundant transmission at the transport layer, wherein establishing the one N3 tunnel  comprises establishing a single General Packet Radio Service( GPRS) Tunneling Protocol (GTP)- User Plane (GTP-U) tunnel ( see fig. 12)(paragraph [0006], lines 1-4), (paragraph [0045], lines 1-17), (paragraph [0077], lines 1-8)  and (paragraph [0087], lines 1-14) and (paragraph [0277], lines 4-8), and wherein the user plane device supports the redundant transmission at the transport layer (paragraph [0306]-[0307], lines 1-6).  
 For claim 5, Kim teaches the transmission method, wherein the transport network comprises two independent transmission paths between the access device and the user plane device (paragraph [0086], lines 1-7). 
 For claim 6, Kim teaches the transmission method, wherein each of the two independent transmission paths connects a router or a switch between the access device and the user plane device (paragraph [0076]-[0079], lines 1-4) and (paragraph [0086], lines 1-7).  
 For claim 13, Kim teaches a session management device comprising: 
 a memory configured to store instructions; and 
 a processor coupled to the memory and configured to execute the instructions to: 
obtain capability information indicating whether a transport network supports redundant transmission at a transport layer (paragraph [0057], lines 1-7 discloses the functional layer transferring signal between terminal and the core network. The NAS is used primarily for supporting mobility of a terminal and a session management procedure for establishing and maintaining an IP connection between the terminal); 
select a user plane device in the transport network based on the capability information (paragraph [0073], lines 1-7 based on the capabilities, the mobility resources to the user plane in the transport network); and
 manage a user plane connection of a terminal based on the capability information (paragraph [0076], lines 1-7),
 wherein the user plane connection is between an access device and the user plane device (paragraph [0078]-[0079], lines 1-9), and 7Atty. Docket No. 4747-54400 (86176125US07) 
wherein the user plane connection is usable for transmitting a service flow packet of the terminal (paragraph [0094]-[0095], lines 1-4). However , Kim disclose all the subject matter of the claimed invention with the exemption of the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer as recited in claim 13.
Park from the same or analogous art teaches the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device (Column 30, lines 39-44) and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer (Column 30, lines 33-35). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer as taught by Park into the method for supporting UE mobility in wireless communication System of Kim.   
The wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer can be modify/implemented by combining the wherein managing the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device when the capability information indicates that the transport network supports the redundant transmission at  the transport layer with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the method for supporting UE mobility in wireless communication System of Kim.  As disclosed in Park, the motivation for the combination would be to use the user plane connection comprises establishing one N3 tunnel serving as the user plane connection between the access device and the user plane device where N3 interface performs the role of conveying user data from the RAN to the User Plane Function, making it possible to create both low- and high-latency services that will help the connection to be more efficient and reliable with a  better quality of service in a communication. 
For claim 14, Kim teaches the session management device , wherein the session management device is further configured to obtain the capability information configured in the session management device (paragraph [0245]-[0247], lines 1-9).    
For claim 15, Kim teaches the session management device , wherein the session management device is further configured to obtain the capability information from the user plane device (paragraph [0245]-[0246], lines 1-3).    
For claim 16, Kim teaches the session management device,  wherein the capability information indicates that the transport network supports the redundant transmission at the transport layer( see fig. 12)(paragraph [0006], lines 1-4), (paragraph [0077], lines 1-8)  and (paragraph [0087], lines 1-14), and wherein the user plane device is configured to support the redundant transmission at the transport layer (paragraph [0306]-[0307], lines 1-6).    
For claim 17, Kim teaches the session management device, wherein the transport network comprises two independent transmission paths between the access device and the user plane device (paragraph [0086], lines 1-7).  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being un-patentable Kim et al Patent WIPO No. :( WO 2018/079947 A1) hereinafter referred as Kim, using the US Application No. :( US 2019/0274076 A1) as translation, in view of Park et al US Patent No.:( US 11,399,304 B2) hereinafter referred as Park, in further view of Wang et al   US Patent Application No.:( US 2020/0236534 A1) hereinafter referred as Wang.
For claim 7, Kim disclose all the subject matter of the claimed invention with the exemption of the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information as recited in claim 7.
Wang from the same or analogous art teaches the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information (paragraph [0005], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information as taught by Wang into the method for supporting UE mobility in wireless communication System of Kim.   
The session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information can be modify/implemented by combining the session management device, position information of the terminal, wherein selecting the user plane device comprises selecting, by the session management device, the user plane device based on the position information with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the method for supporting UE mobility in wireless communication System of Kim.  As disclosed in Wang, the motivation for the combination would be to use the session management device, position information of the terminal, selecting the user plane device based on the position information that will help the user to communicate faster and accurately becoming more efficient for a better quality of service in a communication. 
For claim 18, Kim disclose all the subject matter of the claimed invention with the exemption of the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal as recited in claim 18.
Wang from the same or analogous art teaches the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal (paragraph [0005], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal as taught by Wang into the method for supporting UE mobility in wireless communication System of Kim.   
The session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal can be modify/implemented by combining the session management device is further configured to: obtain position information of the terminal; and select the user plane device further based on the position information of the terminal with the device. This process is implemented as a hardware solution or as firmware solutions of Wang into the method for supporting UE mobility in wireless communication System of Kim.  As disclosed in Wang, the motivation for the combination would be to use the session management device, position information of the terminal, selecting the user plane device based on the position information that will help the user to communicate faster and accurately becoming more efficient for a better quality of service in a communication. 
Allowable Subject Matter
Claims 8-12 and 19-20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642